Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:14-cv-02612-JLK

 LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
 JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
 RUBY TSAO

 individually and on behalf of others
 similarly situated,

 Plaintiffs,

 v.

 CHIPOTLE MEXICAN GRILL, INC.,

 Defendant.


                 PLAINTIFFS’ OPPOSITION TO CHIPOTLE MEXICAN
               GRILL INC’S MOTION TO REINSTATE STAY AND DEFER
                  RULING ON NOTICE TO ARBITRATION OPT-INS
               UNTIL RESOLUTION OF PENDING RULE 54(b) MOTION



                                  INTRODUCTION

        Although Chipotle Mexican Grill, Inc. (“Chipotle”) insisted that more than

 2,800 hourly employees who had opted in to the collective in this litigation could

 only pursue their claims in individual arbitrations (“Arbitration Opt-Ins”), the

 company now seeks to put any arbitrations on hold indefinitely while it pursues a

 hoped-for appeal of this Court’s refusal to disqualify the undersigned counsel from
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 2 of 25




 representing any Arbitration Opt-Ins who might choose to retain them in connection

 with those proceedings. Chipotle already delayed these claims for months with its

 unsuccessful petition for a writ of mandamus challenging this Court’s August 21,

 2015 Order and Opinion, which established the collective in this matter (and when

 that petition was denied, was followed by an equally unsuccessful request for en

 banc hearing). There is no good reason to continue to freeze private arbitrations

 of the claims of these persons—each of whom this Court has found, at Chipotle’s

 insistence, do not even belong in this lawsuit and therefore are beyond this Court’s

 jurisdiction—while Chipotle takes a run at yet another round of endless appeals of

 this Court’s interlocutory rulings.

       Chipotle has had other plaintiffs removed from collectives before this one,

 without demanding that the plaintiffs be sanctioned with an order restricting their

 right to select the counsel they want. Twenty-six workers were removed from the

 collective in Strout v. Chipotle, and a collective of 518 was decertified in Scott v.

 Chipotle. In neither of those cases did Chipotle ask for the plaintiffs’ counsel to be

 barred from representing any plaintiffs, in arbitration or in court, as part of a “return

 to the status quo” or anything else. This is because such an order would be

 unprecedented and unwarranted. This Court correctly exercised its discretion in

 denying Chipotle’s request to disqualify counsel from representing Arbitration Opt-

 Ins who affirmatively choose to retain them in their arbitration proceedings, and


                                            2
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 3 of 25




 Chipotle’s chances of convincing the Tenth Circuit to reverse that exercise of

 discretion are extremely low. Because there is no other good reason for a stay,

 Chipotle’s motion should be denied.

                             FACTUAL BACKGROUND

       This case was filed on September 22, 2014. None of the named Plaintiffs

 signed arbitration agreements with Chipotle, and Plaintiffs’ counsel were unaware

 arbitration was potentially an issue until May of 2015, when Chipotle disclosed the

 existence of arbitration agreements in its opposition to the Plaintiffs’ motion for a

 collective. (Dkt. No. 80 at 5). Chipotle did not even produce a copy of an arbitration

 agreement until November 12, 2015, which it did in an email to Plaintiffs’ counsel,

 after the Court had already issued its August 21, 2015 order granting Plaintiffs’

 motion for a collective, and also issued its September 23, 2015 order denying

 Chipotle’s request to certify the August 21, 2015 order for interlocutory appeal.

 (Dkt. No. 94).

       In December 2016, this Court ordered that the arbitration issue had to be

 resolved before any other aspect of the case would proceed. Soon afterwards,

 Chipotle petitioned the Tenth Circuit for a writ of mandamus, seeking to overturn

 the Court’s August 21, 2015 Order. (Dkt. No. 143). Several weeks later, after

 receiving briefing by the parties, the Tenth Circuit denied the writ. (Dkt. No. 152).

 Chipotle then applied for en banc review, which also was denied. (Dkt. No. 157).


                                           3
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 4 of 25




 Chipotle demanded a stay and refused to participate in discovery or other activities

 in this Court while its petition was being considered.

       After the request for a writ was denied, Chipotle had no choice but to go

 back to the trial court. Over the next several months the parties engaged in

 discovery and briefed whether the claims of approximately 2,800 “Arbitration Opt-

 Ins,” who Chipotle identified as having signed arbitration agreements, should be

 severed from this lawsuit. In addition, Chipotle demanded that counsel for the

 plaintiffs be prohibited from representing any of the plaintiffs in arbitration. (Dkt.

 No. 182 at 30). At the Court’s request, the parties provided supplemental briefing

 in light of the Supreme Court’s Epic decision and other issues. (Dkt. Nos. 182 and

 185). On August 3, 2018, this Court issued an order dismissing the 2,800

 Arbitration Opt-Ins from the collective but declined to disqualify Plaintiffs’ counsel

 from representing those workers in any individual arbitrations they may choose to

 pursue. (Dkt. No. 187).

       Chipotle filed a notice of appeal on August 15, 2018, claiming the August 3,

 2018 order was a “Final Order.” (Dkt. No. 188). In a docketing statement filed a

 few days later, Chipotle added the August 21, 2015 Order to the rulings being

 appealed. See Docketing Statement attached to Chipotle’s Motion as Exhibit B.

 Plaintiffs’ counsel specifically raised the issue of whether the Tenth Circuit had

 jurisdiction to hear the appeal, based on Equal Employment Opportunity Comm’n


                                           4
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 5 of 25




 v. PJ Utah, LLC, 822 F.3d 536 (10th Cir. 2016), but Chipotle refused to withdraw

 it, so Plaintiffs’ counsel moved to dismiss the appeal. Chipotle then petitioned this

 Court for a stay of its August 3 order pending the outcome of the appeal, which

 this Court forthwith granted on September 4, 2018. (Dkt. No. 199). This effectively

 froze the claims of the 2,800 Arbitration Opt-Ins subject to the August 3 order—

 including 50 claimants who had already initiated arbitration individually and

 submitted their claims to JAMS—until Chipotle’s appeal was resolved.

       The Tenth Circuit granted Plaintiffs’ motion to dismiss the appeal. (Dkt. No.

 200). Notably, it did so notwithstanding Chipotle’s counter-motion “in the

 alternative” that, in lieu of dismissing the appeal, the Tenth Circuit should follow its

 “well-established practice” of instructing the parties to obtain certification from the

 district court under Rule 54(b). See Chipotle’s Opposition to Plaintiffs-Appellants’

 Motion to Dismiss Appeal for Lack of Appellate Jurisdiction, or, in the Alternative,

 Motion to Obtain Fed. R. Civ. P. 54(b) Certification, at 21 (App. Case. No. 18-1320,

 Doc. 010110052623, Sept. 13, 2018). At no time during this nearly two-and-a-half-

 month process did Chipotle actually seek a Rule 54(b) certification from this Court.

       Following the Tenth Circuit’s dismissal of Chipotle’s appeal, this Court lifted

 the stay on arbitrations. (Dkt. No. 201). When the Plaintiffs’ counsel notified JAMS

 of this fact that same day, Chipotle demanded time to “respond.” One week later,

 and facing a deadline with JAMS, Chipotle finally filed a motion for entry of


                                            5
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 6 of 25




 judgment under Rule 54(b), along with a motion to “reinstate” the original stay. (Dkt

 Nos. 202 & 203). It also filed a request with JAMS to continue the stay of the 50

 arbitrations filed with that forum. While it considers Chipotle’s requests, JAMS has

 not administered the claims of any claimants since this Court’s stay was originally

 entered on September 4, 2018.

                                       ARGUMENT

       Chipotle requests a stay of all arbitrations pending resolution of its hoped-

 for appeal of the Court’s denial of its request that Plaintiffs’ counsel be disqualified

 from representing any Arbitration Opt-Ins who might choose to retain them in

 connection with arbitrations against Chipotle. Chipotle is seeking this stay even

 though it insisted that the Arbitration Opt-Ins proceed in that forum instead of here,

 and it concedes that they have every right to do so. (Dkt No. 182 at 20) (arguing

 that the arbitration opt-ins can effectively vindicate their rights in the “arbitral

 forum”). Chipotle should not be allowed to invoke the procedural powers of this

 Court to frustrate the right of the Arbitration Opt-Ins to initiate the private arbitration

 proceedings Chipotle has demanded.

       A party requesting a stay or injunction pending appeal must satisfy four

 factors: (1) the likelihood of success on appeal, (2) the threat of irreparable harm

 if the stay or injunction is not granted; (3) the absence of harm to opposing parties




                                             6
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 7 of 25




 if the stay or injunction is granted; and (4) any risk of harm to the public interest. 1

 Homans v. City of Albuquerque, 246 F.3d 1240, 1243 (10th Cir. 2001)).2 “While

 the first two factors are the most important, [the moving party] must satisfy them

 all.” In re Abengoa Boioenergy Biomass of Kansas, LLC, No. 16-10446, 2018 WL

 1613667, at *3 (Bankr. D. Kan. Mar. 29, 2018) (emphasis in original) (citing Nken

 v. Holder, 556 U.S. 418, 426 (2009)); In re Frantz, 534 B.R. 378, 385 (Bankr. D.

 Idaho 2015) (“failure to satisfy even one of the elements dooms the motion”)). “A

 stay is not a matter of right, even if irreparable injury might otherwise result.” Nken

 at 432 (internal quotation marks and citation omitted). The party moving for a stay

 (or injunction) must demonstrate “a clear and unequivocal right to relief[,]” Homans,

 243 F.3d at 1243, and bears the burden of convincing the court that the

 circumstances justify an exercise of the court’s discretion. Nken at 433-34; see

 also In re Frantz, 534 B.R. at 385 (The moving party “bears the burden of proving

 that all of these elements are satisfied in a particular case”).




 1
   Motions for a stay and for an injunction pending appeal are subject to the same
 standards. Warner v. Gross, 776 F.3d 721, 728 (10th Cir. 2015) (citing Homans,
 243 F.3d at 1243).
 2
   Heideman also discusses a “relaxed” likelihood of success on the merits test
 arising under certain circumstances. This “relaxed” test has since been
 repudiated/abrogated. See discussion below.

                                            7
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 8 of 25




 I.    CHIPOTLE IS NOT LIKELY TO SUCCEED ON THE MERITS.

       The first factor requires the moving party to make a “strong showing that he

 is likely to succeed on the merits.” Nken, 556 U.S. at 426. “It is not enough that the

 chance of success on the merits be better than negligible,” and “more than mere

 possibility of relief is required.” Id. at 434 (internal quotation marks and citations

 omitted).

       Chipotle badly misstates the law with respect to the first factor. In its August

 31, 2018 motion to stay (Dkt. No. 198) (attached as Exhibit A to its pending motion

 to reinstate stay) (cited herein as “Motion to Stay”), which Chipotle incorporates by

 reference, Chipotle claims “the ‘probability of success’ requirement is somewhat

 relaxed” if there is a strong showing on the other three factors. See Motion to Stay

 at 6. The Tenth Circuit has repudiated any such notion. See In re Abengoa, 2018

 WL 1613667, at *3 (explaining that the Tenth Circuit “repudiate[d] this ‘relaxed’ or

 modified standard in this Circuit” with respect to both stays and injunctions pending

 appeal) (citing Diné Citizens Against Ruining Our Environment v. Jewell, 839 F.3d

 1276 (10th Cir. 2016)); see also Blue Valley Hosp. Inc., v. Azar, No. 18-2176-JAR-

 GLR, 2018 WL 2986686, at *3 & n.26 (D. Kan. June 14, 2018) (“The Tenth Circuit

 no longer applies a ‘modified test’ for determining temporary or preliminary

 injunctive relief, and courts have concluded the test is likely abrogated with respect

 to injunctions and stays pending appeal”) (citations omitted).


                                           8
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 9 of 25




       Whether or not the first factor is “relaxed,” Chipotle cannot satisfy it.

 Chipotle’s appeal is based on the notion that it was somehow improper for this

 Court to authorize notice to be sent to persons who may have signed arbitration

 agreements, and whose claims may have to be severed from the litigation. Motion

 to Stay at 13-14. To be sure, this Court acknowledged the uncertainty of the

 significance of the arbitration agreements in this case, as well as other questions.

 See 11/12/2015 Hrg. Trans. (Dkt. 193) at 25:25-26:4; see also 8/3/2018 Order

 (Dkt. No. 187) (explaining that “at the time Plaintiffs’ Counsel allegedly instigated

 the breach of the Arbitration Agreement, the enforceability of the Agreement was

 still in dispute.”). However, by deferring resolution of these questions until after the

 members of the collective had been established, this Court merely adhered to the

 practice of the overwhelming majority of courts that, when faced with similar

 circumstances, decided “to delay resolution of the arbitration issue until after the

 Arbitration Opt-ins were notified of and opted-in to this collective.” Motion to Stay

 at 15. See, e.g., Weckesser v. Knight Enters. S.E., LLC, No. 2:16-cv-02053-RMG,

 2018 WL 4087931, at *3 (D.S.C. Aug. 27, 2018) (citing numerous cases supporting

 the consistently followed procedure of allowing conditional certification and notice

 to proceed first and addressing arbitration issues after opt-in plaintiffs allegedly

 subject to arbitration agreements have been identified); Sanchez v. Simply Right,

 Inc., No. 15-cv-00974-RM-MEH, 2017 WL 2230079, at *5 (D. Colo. May 22, 2017)


                                            9
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 10 of 25




 (granting collective action certification and leaving the arbitration issue to be

 addressed at a later stage in the case.); Abdulina v. Eberl’s Temp. Servs., No. 14-

 cv-00314-RM-NYW, 2015 WL 4624251, at *3 (D. Colo. Aug. 4, 2015) (while

 agreeing that employees who executed arbitration agreement may not be

 appropriate members of the FLSA collective, leaving that argument for a later

 stage of the case); Bowman v. Doe Run Resources Corp., No. 4:13-cv-2519 CDP,

 2014 WL 3579885, at *5 (E.D. Mo. July 21, 2014) (deferring question of validity of

 arbitration agreements until after membership in the collective was determined);

 Davis v. Novastar Mort., Inc., 408 F. Supp.2d 811, 818 (W.D. Mo. 2005) (granting

 conditional certification of FLSA collective and authorizing notice without

 addressing opt-in plaintiff arbitration issues, leaving the latter to motion practice at

 a later time if defendants were to choose to move to compel arbitration of any

 claims) (relying on and discussing Villatoro v. Kim Son Rest., 286 F. Supp.2d 807,

 808 (S.D. Tex 2003)).

       Chipotle cites no case like this one (i.e., a case in which no plaintiff before

 the Court had signed an arbitration agreement), where the Court decided to

 resolve questions of arbitrability before issuing notice of a collective action.

 Instead, Chipotle relies heavily upon Edwards v. Doordash (which in turn relies

 upon Reyna v. International Bank) for the broad proposition that “arbitrability is a

 threshold question that must be addressed before considering collective


                                           10
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 11 of 25




 certification.” Motion to Stay at 14. Both Edwards and Reyna are distinguishable,

 however, because the named plaintiffs in both of those cases were bound by

 arbitration agreements. Not so here, where it is undisputed that none of the named

 plaintiffs ever signed an arbitration agreement with Chipotle.3 See Weckesser,

 2018 WL 4087931, at n.4 (distinguishing Edwards and Reyna). Since no workers

 who had signed an arbitration agreement were before the Court at the time of the

 August 21, 2015 ruling (indeed, Chipotle did not even submit a copy of its

 agreement to the Court until after plaintiffs’ motion for a collective was granted),

 the issue was not sufficiently ripe for the Court to adjudicate at that point. Indeed,

 Chipotle argued that the named Plaintiffs were not similarly situated as a result of

 this difference, among others. (See Dkt. No. 149). Therefore, far from supporting

 Chipotle’s complaints about this Court’s actions, the Edwards and Rayna opinions

 help explain why the Court was correct.

       In sum, the fact that this Court followed the same procedure as every other

 court that has faced the issue under similar circumstances is a strong indication

 that this Court committed no error whatsoever in ordering that notice be sent before


 3
   Chipotle also cites Dish Network L.L.C v. Ray, 900 F.3d 1240 (10th Cir. 2018).
 The case is inapposite. As so many cases – including those cited above –
 demonstrate, the question of whether courts consider certain arbitration issues to
 be “gateway” or “threshold” questions that the court rather than an arbitrator must
 decide has no bearing on the question presented here: whether a court must
 always consider and decide arbitration issues before granting a motion for a
 collective action and authorization to send notice to putative collective members.

                                          11
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 12 of 25




 resolving the arbitration issue, much less error significant enough to constitute an

 abuse of discretion. Chipotle’s failure to cite a single case suggesting otherwise

 demonstrates that Chipotle is unable to make the required “strong showing that [it]

 is likely to succeed on the merits.” Nken, 556 U.S. at 434.

       Even if the notice was found improper, disqualification of counsel still would

 not be warranted. See Carollo v. United Capital Corp., Case No. 6:16-cv-00013

 (DNH/TWD), 2018 WL 1508562 at *3 (S.D.N.Y. March 27, 2018) (“First,

 disqualification of a plaintiff’s counsel of choice based upon improper solicitation

 is unwarranted. See, e.g., Lefrak v. Arabain Am. Oil Co., 527 F.2d 1136, 1139 (2d

 Cir. 1975) (“Even if existing plaintiffs had been solicited, ... the remedy of

 disqualification would be unwarranted.”); Spagnuoli v. Louie’s Seafood Rest.t,

 LLC, 20 F. Supp.3d 348, 358-59 (E.D.N.Y. 2014) (finding disqualification was not

 warranted even assuming counsel improperly solicited clients).4 Whatever error

 Chipotle thinks occurred in the notice process does not come close to meeting the



 4
   Perhaps for this reason, Chipotle avoids describing its request as seeking to
 “disqualify” counsel, referring instead to a request to “sever” the relationship
 between counsel and the Arbitration Opt-Ins, as a “return to the status quo.” See
 Motion to Stay at 3, 7, 16, 17. This is inaccurate, however, because the
 relationship is “severed” when the worker is dismissed and ceases to remain a
 member of the collective, and preventing counsel from representing any plaintiffs
 was never the “status quo.” In any event, this Court and the Tenth Circuit both
 recognize Chipotle’s request for what it is. See Order Granting Defendant’s Motion
 to Dismiss Opt-In Plaintiffs Bound by Chipotle Arbitration Agreement (Dkt. 187) at
 14 (referring to motion to “disqualify” counsel); 10th Circuit Order granting Plaintiffs’
 motion to dismiss appeal (Dkt. No. 200 at 2) (same).
                                            12
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 13 of 25




 high bar to disqualifying opposing counsel over it. See Plaintiffs’ Mem. in Opp. to

 Chipotle’s Motion to Dismiss Opt-In Plaintiffs (Dkt. No. 176 at 14-24).

       This Court’s decision to deny Chipotle’s disqualification request was well

 within the Court’s discretion. Chipotle cannot show a reasonable probability of

 success on the merits of its hoped-for appeal under the actual standard, or even

 under Chipotle’s debunked “relaxed” standard for this factor. This weighs heavily

 against a stay.

 II.   CHIPOTLE WILL NOT SUFFER IRREPARABLE HARM IN THE
       ABSENCE OF A STAY.

       The second factor requires showing more than simply some possibility of

 irreparable injury. Id. Irreparable harm requires an injury that is “certain, great,

 actual and not theoretical,” and “is not harm that is merely serious or substantial.”

 Heideman v. South Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003)

 (discussing preliminary injunctions; internal quotation marks omitted), called into

 doubt on other grounds by Predator Int’l Inc. v. Gamo Outdoor USA, Inc., 669 F.

 Supp.2d 1235, 1243-44 (D. Colo. 2009).

       While Chipotle claims that “later appellate review will surely be impossible,”

 Opp. to Motion to Dismiss Appeal at 17, the Supreme Court has rejected this very

 argument in concluding that refusals to disqualify counsel are not immediately

 appealable under the collateral order doctrine. See Firestone Tire & Rubber Co. v.

 Risjord, 449 U.S. 368, 378 (1981) (erroneous refusals to disqualify counsel can be

                                          13
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 14 of 25




 addressed on appeal after trial). The fact that Chipotle might have to wait until after

 an arbitration does not change the equation. Just as an erroneous decision

 ordering an arbitration can be reviewed at the end of a case, see PJ Utah, 822

 F.3d at 543 n.8; Pioneer Props., Inc. v. Martin, 776 F.2d 888, 891 (10th Cir. 1985),

 an appellate court can also address other claims of error then. Cf. Coady v.

 Ashcraft & Gerel, 223 F.3d 1, 10-11 (1st Cir. 2000) (addressing pre-arbitration

 venue transfer ruling on appeal).

       Chipotle also seems to believe that if its appeal is successful, it would

 necessarily be entitled to “unwind” or “vacate” the arbitration rulings. See Motion

 to Stay at 9. This assumption is incorrect. See Firestone Tire, 449 U.S. at 376

 (conducting a trial with counsel who should have been disqualified does not

 “indelibl[y] stamp or taint the proceedings”). If allowing counsel to continue

 representing plaintiffs in arbitrations is error, then that error would have no greater

 consequence than any other error, with Chipotle having the right to appeal if the

 plaintiff prevails. See Warpar Mfg. Corp. v. Ashland Oil, Inc., 606 F. Supp. 866,

 867 (N.D. Ohio 1985) (denying a motion to stay pending an appeal of a denial of

 a request to disqualify counsel).

       In deciding whether Chipotle faces “irreparable harm” if a stay is not granted,

 it is significant that Chipotle held off seeking Rule 54(b) certification for as long as

 possible. It is also significant that in previous cases, Chipotle has been completely


                                           14
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 15 of 25




 silent about the so-called prejudice from having to face individual claims from

 workers who improvidently joined a collective. For example, in Strout v Chipotle,

 Chipotle successfully moved to sever 26 workers who signed arbitration

 agreements from the collective, but never once mentioned the need to go back to

 the “status quo” or to disqualify plaintiffs’ counsel. In Scott v Chipotle, the company

 successfully decertified a collective of 518 persons for not being “similarly

 situated.” Again, the company made no effort to disqualify opposing counsel or to

 otherwise prevent the plaintiffs from individually pursuing their claims. This silence

 by Chipotle in other cases belies the notion that the failure to disqualify counsel in

 this case will inflict such serious injury on Chipotle that an immediate appeal and

 an indefinite stay are warranted.

        In sum, Chipotle has failed to meet the exacting requirement that it

 demonstrate a risk of real, great, actual, harm to the company if the stay is not

 granted.

 III.   THE ARBITRATION OPT-INS WILL SUFFER SUBSTANTIAL
        PREJUDICE IF A STAY IS GRANTED.

        The third factor requires the applicant to address whether there is an

 absence of harm to opposing parties if the stay is granted. Homans, 264 F.3d at

 1243. In this case, if their claims are stayed, the Arbitration Opt-Ins will suffer

 substantial, perhaps even irreparable, injury (although irreparable injury to the

 party opposing a stay is not a requirement under this factor).

                                           15
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 16 of 25




       This case has already passed the four-year mark. The Arbitration Opt-in

 plaintiffs began joining this action over two years ago. But the parties have not

 even moved past the first phase of this case, resolution of the arbitration issue,

 because Chipotle has continually dragged out these proceedings with stay

 motions, interlocutory appeals, requests for writs, re-hearings, en banc review,

 petitions, etc., to avoid any arbitrations for as long as possible. Indeed, this Court

 has recognized that the bulk of the delay in this case can be attributed to Chipotle’s

 litigation tactics. (Dkt. No. 94 at 7). And this Court, in another case, has correctly

 recognized that “justice delayed is justice denied.” Zukowski v. Howard, Needles,

 Tammen & Bergendoff, 115 F.R.D. 53, 58 (D. Colo. 1987) (decrying a court

 backlog of cases and a 15 month wait for a trial from the date a case is ready to

 be heard, and further stating: “I suffer no illusions that time and justice are

 unrelated.”); see Trusted Transp. Sols., LLC v. Guarantee Ins. Co., Civ. No. 16-

 7094 (JS), 2018 WL 2187379, at *4 (D.N.J. May 11, 2018) (quoting In re Health

 Mgmt., Inc., C.A. No. 96-0889 (ADS), 1999 WL 33594132, at *5 (E.D.N.Y. Sept.

 15, 1999) (“‘The ability of courts to avoid undue delay is essential to assur[e] that

 justice for all litigants be neither delayed nor impaired.’”)).

       Accordingly, Chipotle’s latest bid for delay, “[a] stay of the Dismissal Order

 pending resolution to the Rule 54(b) Motion and through conclusion until any and

 all appellate proceedings, including up to and through any Supreme Court


                                            16
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 17 of 25




 proceedings,” Motion for Stay at 5, should be rejected. Exhausting any appeal

 through any Supreme Court proceedings would likely take several years. By then,

 it is a virtual certainty that significantly more arbitration plaintiffs will have lost

 interest in pursuing their claims, moved residences, changed contact information,

 passed away, or otherwise become unavailable and unfindable. And for those who

 do remain, memories will have faded, witnesses will have disappeared, and

 evidence will be lost.

       Courts are sympathetic to these concerns and the prejudice resulting from

 delay and have denied motions to stay for these reasons. See, e.g., Trusted

 Transp., 2018 WL 2187379, at *4 (denying stay where opposing party was

 “prejudiced by a stay because any significant delay in the case could hinder its

 ability to prove its case,” citing cases discussing increased danger of prejudice

 arising from loss of evidence, witnesses’ failing recall, possible death of a party,

 and fading memories); Allvoice Devs. US, LLC v. Microsoft Corp., No. c:09-cv-366,

 2010 WL 11469800, at *4 (E.D. Tex. June 4, 2010) (denying stay where resulting

 delay would have caused prejudice to opposing party by risking loss of evidence

 as witnesses become unavailable and memories fade, citing case in which the

 court found prejudice where delay would be eight months); Optimumpath, L.L.C.

 v. Belkin Int’l, Inc., No. 09-01398 CW, 2010 WL 761285, at *2 (N.D. Cal. Mar. 3,

 2010) (in case that was over two years old and length of time required for an appeal


                                           17
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 18 of 25




 was unknown, denying stay where “further delay” would only increase the

 likelihood that evidence would be lost, citing case in which court concluded that a

 stay could lead to “‘further loss of information’” and a “tactical advantage”).

       Chipotle essentially concedes the severity of the harm caused by further

 delay,5 proposing in the alternative “that the Order be stayed only as to any

 Arbitration Opt-In who desires to be represented by Plaintiffs’ counsel in any further

 proceedings against Chipotle, and that “[a]ny Arbitration Opt-in who does not retain

 Plaintiffs’ counsel would be free to pursue his or her claims in accordance with the

 arbitration agreement” (without tolling). Id. at 11. Forcing the Arbitration Opt-Ins to

 either proceed now with substitute counsel, or wait for several more years while

 Chipotle avails itself of every conceivable appeal, is no kind of choice at all and

 would effectively reverse the Court’s August 21, 2015 order. Obviously, any

 rational Arbitration Opt-In faced with such a condition would choose to proceed

 with substitute counsel— but even this would also cause further delay, as the new

 counsel would have to be located, retained, brought up to speed, etc. Some

 plaintiffs would likely abandon their claims rather than go through the hassle of



 5
   Chipotle tries to downplay the harm to the Arbitration Opt-Ins, asserting that “the
 harm to Arbitration Opt-Ins is minimal” and can be cured with equitable tolling of
 the statute of limitations. Motion to Stay at 9. But while tolling has been and
 remains necessary until formal notice of the Court’s August 3 Order has been
 provided to and read by each Arbitration Opt-In, this would do nothing to prevent
 the significant injury and prejudice to the Arbitration Opt-Ins, described above.

                                           18
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 19 of 25




 having to retain new counsel. There is no just reason to require Arbitration Opt-Ins

 to forfeit their right to counsel of their choice and undergo these additional steps.

 See Machea Transp. Co. v. Philadelphia Indem. Ins. Co., 463 F.3d 827, 833 (8th

 Cir. 2006) (“A party’s right to select its own counsel is an important public right and

 a vital freedom that should be preserved (internal quotations and cited cases

 omitted)); Lewis v. Wal-Mart Stores, Inc., No. 02-cv-0944-CVE-FHM, 2006 WL

 1892583, at *4 (N.D. Ok. July 10, 2006) (“A civil litigant’s right to counsel of its

 choice is implicit in the Due Process Clause of the Fifth Amendment as well as in

 28 U.S.C. § 1654.”).

        In sum, Chipotle’s latest request for a stay, if granted, would add significantly

 to the prejudice the Arbitration Opt-Ins have already suffered as a result of

 Chipotle’s previous delay tactics. The Arbitration Opt-Ins should not be forced to

 either give up their choice of counsel or have their claims held hostage in the

 federal courts for years, just so Chipotle can avoid facing particular legal counsel

 in private arbitrations that Chipotle itself demanded. This would be a significant

 and unjustified departure from this Court’s assurance that Arbitration Opt-Ins can

 withdraw from this litigation (Dkt. No. 166 at 2) and would effectively hand Chipotle

 the disqualification ruling it so desperately seeks. The third factor tips decidedly in

 favor of the Plaintiffs.




                                           19
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 20 of 25




 IV.   A STAY IS NOT IN THE PUBLIC INTEREST.

       Chipotle acknowledges that “‘[t]here is a strong federal policy encouraging

 the expeditious and inexpensive resolution of disputes through arbitration.’” Motion

 to Stay at 12 (quoting Metz v. Merrill Lynch, Pierce, Fenner & Smith, 39 F.3d 1482,

 1488-89 (10th Cir. 1994)). “A prime objective of an agreement to arbitrate is to

 achieve ‘streamlined proceedings and expeditious results.’” Preston v. Ferrer, 552

 U.S. 346, 357 (2008). Chipotle’s seeking of an appeal (up to and including the

 Supreme Court) that has no likelihood of success and that, if permitted, would likely

 cause a delay of years in resolving potentially thousands of employees’ disputes

 would clearly be counter to and would thwart this federal policy and prime

 objective. The public has no interest in big corporate employers delaying justice

 for their employees by pursuing appeals that have no likelihood of success. Ipso

 facto, this is harmful to the public interest.

       Chipotle, a large company, has required tens of thousands of its employees

 to arbitrate any claims arising from their Chipotle employment as a condition of

 accepting employment with Chipotle. Since August 2014, if employees have

 wanted a job with Chipotle, they have had no choice but to enter into the arbitration

 agreements foisted upon them. Thousands of employers do what Chipotle does.

 Employees employed by businesses around the country are now subject to

 employment arbitration agreements, all touted as beneficial for the employee


                                            20
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 21 of 25




 because these agreements supposedly will bring about inexpensive and

 expeditious resolution of any claims arising from their employment. Employees

 usually enter into these agreements not because they want to (and, in fact, many

 enter into them unknowingly), but because they need the job for which entering

 into the agreement is a condition. Allowing employers to require arbitration

 agreements but then to thwart “a prime objective,” Preston at 357, of expeditious

 and inexpensive arbitration by engaging in litigation delay tactics and by seeking

 to deprive arbitrating employees of their selected counsel on unfounded legal

 bases unrecognized by a well-established body of jurisprudence is harmful to the

 public interest.

       It is worth noting that at some point the number of persons affected by a stay

 is sufficiently large to literally become the public interest. In this case, Chipotle is

 requesting that the claims of approximately 2,800 people be left in limbo for several

 more years. As explained above, Chipotle will likely succeed in thwarting justice

 for many, if not most, of these persons through sheer attrition. Whether or not this

 Court allows Chipotle’s appeal, and regardless of how such an appeal would be

 resolved, there is no public interest in a corporate defendant preventing thousands

 of employees from seeking redress in federal court, while simultaneously invoking

 federal court procedures to prevent those same employees from seeking redress

 in private arbitrations unless they retain counsel more to the company’s liking.


                                           21
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 22 of 25




        If Chipotle’s request for a stay is granted under these circumstances, every

 future litigant seeking to dismiss or compel arbitration will know to include a request

 to disqualify counsel,6 or some other meritless peripheral issue. Then, if arbitration

 is compelled, the moving party can continue to evade justice for years by obtaining

 a stay while the party brings countless meritless interlocutory appeals that take

 years to resolve due to lengthy appellate court deadlines and heavy judicial

 workloads. In a case like this one, where individual claims are relatively small and

 the number of claimants is large, the attrition caused by this delay would be

 tantamount to awarding summary judgment on thousands of claims to Chipotle.

 Chipotle’s cynical manipulation of federal court procedures, motivated solely by its

 desire to avoid justice in individual private proceedings over which this Court has

 no jurisdiction, is not in the public interest.




 6
    Many courts have warned about the dangers of allowing parties to use
 disqualification requests to obtain a tactical advantage. Richardson-Merrell, Inc. v.
 Koller, 472 U.S. 424, 441 (1985) (Brennan, J., concurring) (“the tactical use of
 attorney-misconduct disqualification motions is a deeply disturbing phenomenon
 in modern civil litigation”); Shaffer v. Farm Fresh, Inc., 955 F.2d 142, 146 (4th Cir.
 1992) (the “drastic nature of disqualification requires” a court to be mindful that
 counsel may misuse disqualification motions “for strategic reasons”); Carbajal v.
 American Family Life Ins. Co., No. 06-CV-00608-FSF-MEH, 2006 WL 2988955, at
 * 1 (D.Colo. Oct. 18, 2006) (a court “must consider whether the motion [to
 disqualify] was filed to gain a tactical advantage” because such motions “often
 pose the very threat to the integrity of the judicial process that they purport to
 prevent”) (internal quotations and citation omitted).
                                             22
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 23 of 25




                                   CONCLUSION

       Chipotle has failed to satisfy all of the stay pending appeal factors and,

 therefore, has failed to satisfy its burden of showing that the circumstances justify

 this Court’s issuance of a stay pending appeal. Therefore, this Court should deny

 Chipotle’s motion to reinstate a stay.

 Respectfully submitted this 23rd day of October 2018.

                                          /s/ Andrew C. Quisenberry
                                          BACHUS & SCHANKER, LLC
                                          Darin L. Schanker
                                          Andrew C. Quisenberry
                                          1899 Wynkoop Street, STE 700
                                          Denver, CO 80202
                                          Tel: 303.893.9800
                                          dschanker@coloradolaw.net
                                          andrew.quisenberry@coloradolaw.net

                                          HINKLE SHANOR LLP
                                          Thomas M. Hnasko
                                          Michael E. Jacobs
                                          Julie A. Sakura
                                          P.O. Box 2068
                                          Santa Fe, NM 87504
                                          Tel: 505.982.4554
                                          thnasko@hinklelawfirm.com
                                          mjacobs@hinklelawfirm.com
                                          jsakura@hinklelawfirm.com

                                          WILLIAMS LAW FIRM
                                          Kent M. Williams,
                                          1632 Homestead Trail
                                          Long Lake, MN 55356
                                          Tel: 615.940.4452
                                          williamslawmn@gmail.com


                                           23
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 24 of 25




                                    LAW OFFICE OF ADAM S. LEVY, LLC
                                    Adam S. Levy
                                    P.O. Box 88
                                    Oreland, PA 19074
                                    Tel: 267.994.6952
                                    adamslevy@comcast.net

                                    GIEBEL AND ASSOCIATES, LLC
                                    Kevin E. Giebel
                                    P.O. Box 414
                                    Lake Elmo, MN 55042
                                    Tel: 651.236.0729
                                    kgiebel@ggwklaw.com

                                    KIRBY MCINERNEY LLP
                                    Robert J. Gralewski, Jr.,
                                    600 B Street, Suite 1900
                                    San Diego, CA 92101
                                    Tel: 619.398.4340
                                    bgralewski@kmllp.com

                                    ATTORNEYS FOR NAMED AND
                                    OPT-IN PLAINTIFFS




                                     24
Case 1:14-cv-02612-JLK Document 206 Filed 10/23/18 USDC Colorado Page 25 of 25




                          CERTIFICATE OF SERVICE


       I hereby certify that on this 23rd day of October 2018, a true and correct
 copy of the foregoing PLAINTIFFS’ OPPOSITION TO CHIPOTLE MEXICAN
 GRILL INC’S MOTION TO REINSTATE STAY AND DEFER RULING ON
 NOTICE TO ARBITRATION OPT-INS UNTIL RESOLUTION OF PENDING RULE
 54(b) MOTION was electronically filed and served via CM/ECF system, which will
 send notification of such filing to all counsel of record.

       MESSNER REEVES LLP
       John K. Shunk
       Allison J. Dodd
       Adam M. Royval
       Kendra N. Beckwith
       Thomas R. Blackburn
       1430 Wynkoop Street, Suite 300
       Denver, Colorado 80202
       Tel: 303-623-1800
       jshunk@messner.com
       adodd@messner.com
       aroyval@messner.com
       kbeckwith@messner.com
       tblackburn@messner.com

       SHEPPARD MULLING RICHTER & HAMPTON LLP
       Richard J. Simmons (pro hac vice)
       333 South Hope Street
       Forty-Third Floor
       Los Angeles, CA 90071
       rsimmons@sheppard mullin.com

       Attorneys for Defendant


                                                  /s/ Andrew C. Quisenberry
                                                  Andrew C. Quisenberry




                                        25
